Citation Nr: 0215739	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  96-44 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to April 
1984, from November 1990 to May 1991 and from November 1993 
to June 1996.  He also was on active duty for training 
January 1992 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a Board videoconference in April 1998.  
The issue on appeal was originally before the Board in July 
1998 at which time it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Right shoulder disability clearly and unmistakably 
existed prior to the veteran's entrance into active duty for 
training in January 1991.  

2.  Right shoulder symptomatology noted during the veteran's 
period of active duty for training from January 1992 to June 
1992 represented a flare-up of the preexisting condition. 

3.  The right shoulder surgery performed in May 1991 was to 
ameliorate the pre-existing right shoulder disorder.

4.  There was no increase in severity of the preexisting 
right shoulder disability during the period of active duty 
for training or during a subsequent period of active duty 
from November 1993 to June 1996.  



CONCLUSION OF LAW

Right shoulder disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records and the 
transcript of a video conference hearing.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  The RO made 
attempts to secure additional service medical records but was 
informed each time that no additional records could be found.  
Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  

Moreover, in an April 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 
2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a right shoulder 
disability including claims based on aggravation.  The 
discussions in the rating decision, statement of the case and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Back

On a Report of Medical History completed by the veteran in 
April 1991, it was noted that he was in excellent health with 
the exception of occasional back pain.  

A March 1992 clinical record indicates that the veteran was 
treated for gastroenteritis at that time.  Past medical 
history was noted to include a separated right 
acromioclavicular joint.  A line of duty determination was 
conducted for the gastroenteritis.  

A March 1992 radiologic report shows that x-rays of the right 
shoulder were requested based on a history of a right 
shoulder separation with worsening pain and weakness.  X-rays 
showed minimal widening of the right acromioclavicular joint 
which may represent ligamentous laxity.  Otherwise, the x-
rays were normal.  

The veteran was put on physical profile as a result of a 
separated right shoulder in March 1992.  

An April 1992 clinical record reveals that the veteran was 
complaining of right shoulder pain which had been present 
since an October 1991 blow to the right shoulder.  The 
impression was acromioclavicular joint arthritis.  

A May 1992 hospitalization record indicates that the veteran 
underwent a Mumford resection of the right distal clavicle in 
May 1992.  The cause of the injury was noted to be the late 
effects of blunt trauma to the right clavicle approximately 
eight months prior with other details of the accident 
unknown.  A separate hospitalization record includes a 
reference to a Grade III right acromioclavicular separation 
which occurred eight months prior.  

A May 1992 Memorandum indicates that the veteran was retained 
on active duty for continued medical care in May 1992.  It 
was noted that the veteran injured his right shoulder in 
February 1992 while at Fort Sam Houston.  

A June 1992 clinical record indicates that a right Mumford 
procedure had been preformed on the right distal clavicle in 
May 1992.  It was noted that a full recovery with the 
veteran's return to duty was expected.  

A March 1993 report of physical examination indicated that 
the veteran had a right shoulder acromioclavicular separation 
for which he underwent surgery in May 1992.  At the time of 
the examination, it was noted that the veteran denied any 
problems with his right shoulder.  

The veteran started complaining of left shoulder pain in 
February 1995 as a result of a fall.  No reference to current 
right shoulder disabilities were reported.  

A February 1996 clinical record indicates that the veteran 
injured his right shoulder in May 1992 and resumed full 
duties without problems after a Mumford procedure.  

The veteran completed a Report of Medical History in March 
1996.  At that time, he denied having a painful or trick 
shoulder but did indicate that he had had a bone or joint 
abnormality.  A physician noted the presence of bilateral 
acromioclavicular joint pain status post bilateral Mumford 
procedures.  A MRI was noted to be within normal limits.  

A March 1996 Medical Evaluation Board determined that the 
veteran should be separated from service as a result of 
chronic pain syndrome secondary to a left shoulder 
acromioclavicular joint resection.  It was noted that the 
veteran underwent right acromioclavicular resection in 
January 1992 secondary to a traumatic injury to the joint.  
It was reported that subsequent to the surgery on the right 
shoulder the veteran resumed full duty in May 1992 without 
problems.  

The veteran's original claim of entitlement to service 
connection for shoulder disabilities was received at the RO 
in July 1996.  The veteran indicated on the application that 
he did not receive any post-service treatment for his 
shoulder problems.  He indicated that the injury occurred in 
1991.  

In an August 1996 statement, the veteran reported that he 
injured his shoulder during active duty for training in May 
1992 and that surgery was performed the same month.  

The veteran testified at a video conference before the 
undersigned Member of the Board in April 1998 that he injured 
his right shoulder while attending training at Fort Sam 
Houston, Texas in approximately February of 1992.  He 
reported that the right shoulder was injured during a 
diagnostic physical training course.  He indicated that a 
line of duty determination was made with regard to the right 
shoulder injury.  

Criteria

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Analysis

Initially, the Board finds that the veteran's right shoulder 
disability clearly and unmistakably existed prior to the 
veteran's tour of active duty for training from January 1992 
to June 1992.  While there was no physical examination 
conducted in January 1992 which documented the presence of a 
right shoulder problem at that time, the Board finds the 
veteran's statements to health care providers in April 1992 
and May 1992 during the course of treatment effectively rebut 
the presumption of soundness.  A record dated in April 1992 
references an injury to the right shoulder which occurred in 
October 1991.  Records dated in May 1992 reference an injury 
to the right shoulder which occurred eight months prior which 
would also indicate an injury in October 1991.  The Court has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

Associated with the claims file is a May 1992 Memorandum 
which indicates that the veteran injured his right shoulder 
in February 1992 while at Fort Sam Houston.  However, there 
are no other medical records dated in February 1992 
indicating the veteran sustained an injury to the right 
shoulder at that time.  The Board also notes that on his 
initial application for compensation, the veteran indicated 
that his right shoulder injury occurred in 1991. 

The question remains whether the veteran's right shoulder 
disability was aggravated during service.  The veteran was 
treated surgically for the right shoulder while on active 
duty.  However, the usual effects of treatment during service 
to ameliorate a pre-existing condition does not automatically 
constitute aggravation where the condition is no more 
disabling than it was prior to service.  See Verdon v. Brown, 
8 Vet. App. 529 (1996).  Stated somewhat differently, merely 
because the veteran received documented treatment for his 
right shoulder during service is not sufficient, in and of 
itself, to show aggravation of the pre-existing condition, 
particularly in the absence of any long-standing, permanent 
increase in the severity of the disorder.  Several medical 
records associated with the claims file indicate that the 
veteran returned to full active duty status after his May 
1992 surgery.  In March 1993, the veteran denied having any 
problems with his right shoulder.  The Board notes the Court 
has interpreted the term aggravation to require a "lasting 
worsening of the condition"--that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 (1997).  There is only one medical record 
associated with the claims file indicating that the veteran 
had problems with his right shoulder subsequent to the May 
1992 surgery.  On a Report of Medical History completed by 
the veteran in March 1996, a physician noted the presence of 
bilateral acromioclavicular joint pain.  The veteran also 
indicated at that time by self-report, however, that he did 
not have a painful or trick shoulder.  The Board notes on the 
veteran's application for compensation that he indicated that 
he had not received any treatment for his right shoulder from 
any civilian physicians or hospitals.  This reinforces the 
Board's finding that the veteran did not experience a lasting 
worsening of the right shoulder condition in light of the 
numerous service medical records dated subsequent to 1992 
which were silent as to the presence of a right shoulder 
disability.  The Board notes the veteran was separated from 
service as a result of problems with his left shoulder in 
1996.  

The Board has also noted the April 1992 service medical 
record reference to right shoulder arthritis.  However, 
radiological study just the month before did not reveal 
arthritis and it does not appear that arthritis was otherwise 
shown by any subsequent medical examinations or tests.  
Moreover, even if the veteran does have arthritis of the 
right shoulder, the preponderance of the evidence supports a 
finding that it is due to the October 1991 nonservice injury, 
not to the period of active duty service which ended in May 
1991.  See generally 38 C.F.R. § 3.307(d).  In sum, there is 
no basis for finding that service connection is warranted for 
arthritis of the right shoulder.  The competent evidence is 
against a finding that he suffers from arthritis of the right 
shoulder and, even if he did, a finding that such arthritis 
was due to the October 1991 nonservice injury would be 
warranted. 

At this point, the Board notes that under the recently 
published version of 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
The Board finds there is competent evidence of record 
sufficient to decide the merits of this claim.  The service 
medical records are clear in demonstrating that the right 
shoulder disability existed prior to active duty and the 
post-surgery service medical records also are clear in 
demonstrating that there was no worsening of the right 
shoulder disability as a result of active duty.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of right shoulder injury.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 1 
Vet. App. at 53 (1990).   


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

